


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made by and between EverBank
Financial Corp ("Company"), a Delaware corporation, and James R. Hubbard
("Employee"), as of August 10, 2015 (the “Effective Date”).


Recitals


A.    Company is engaged in the business of providing financial products and
services.


B.    Employee and Company desire to enter into an employment agreement that
provides Employee with certain rights and benefits during the term of his
employment with Company and in the event of termination of his employment with
the Company.


C.    The Company wishes to protect its competitive business interests by
providing certain express restrictions on Employee's activities after
termination.


NOW, THEREFORE, Company and Employee do hereby covenant and agree as follows:


AGREEMENT


1.    Employment. The Company hereby employs Employee and Employee hereby
accepts employment upon the terms and conditions set forth in this Agreement.


2.    Duties and Responsibilities. The Employee is engaged by the Company in an
executive capacity as Executive Vice President, General Counsel and Secretary,
with such officer appointment to be approved at the next meeting of the
Company’s Board of Directors (the "Board"). Employee is subject to the direction
and control of the Board and shall perform duties as the Board of the Company
may from time to time reasonably request. Employee shall report to the Chairman
and Chief Executive Officer of the Company. Employee agrees that he will serve
the Company faithfully and to the best of his ability and devote his full
working time to the business affairs of the Company and the promotion of its
business in accordance with the Company's reasonable directions and
specifications.


3.    Term. The term of employment hereunder shall begin on the Effective Date
and end on the second anniversary of the Effective Date (the “Initial Employment
Term”), provided that the Initial Employment Term shall be automatically
extended for additional terms of successive one (1) year periods (each, an
“Additional Employment Term”) unless the Company or Employee gives written
notice to the other at least ninety (90) days prior to the expiration of the
Employment Term or then-current Additional Employment Term that the Employee’s
employment shall not be so extended. The Initial Employment Term and each
Additional Employment term shall be referred to herein as the “Employment Term.”


4.    Compensation and Benefits. During the term of this Agreement, in
consideration of services rendered hereunder, Employee shall receive:


(a)    Salary. An annual base salary ("Base Salary") equal to the amount of
$327,000 and payable at such intervals during the month as the Company regularly
pays its other employees, for the period during which the Employee is employed,
through and including the date of termination of employment in accordance with
the termination provisions of this Agreement. Company shall review Employee's
Base Salary at least annually, with the approval of the Board, and may adjust
the Base Salary in accordance with historical norms and prevailing economic
conditions and considering Employee's job performance.


(b)    Bonus. An incentive bonus in accordance with any incentive bonus plan for
executive employees of Company in effect at that time (the "Incentive Bonus
Plan") which currently provides Employee with an opportunity to receive a
targeted amount of up to fifty percent (60%) of his Base Salary (40% of which
will be based upon satisfaction of specified Company performance goals and 20%
of which will be based upon satisfaction of specified individual performance
goals); provided, however, that the Incentive Bonus Plan may be redesigned or
altered by the Board to reflect new corporate objectives, new measurement
devices, current economic conditions and any new responsibilities then assigned
to Employee. Employee shall be eligible to participate in any redesigned
Incentive Bonus Plan to the same extent as other executive employees with
comparable responsibilities.


(c)    Fringe Benefits. Employee shall be eligible to participate in employee
benefits provided by Company on the same basis as its other executive employees.


(d)    Regulations. The provisions of 12 CFR Section 563.39 shall be deemed by
Company and Employee to be incorporated into and made a part of this Employment
Agreement. Any payments made to Employee pursuant to this Employment Agreement,
or otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1828(k) and FDIC regulation 12 CFR Part 359, Golden Parachute and
Indemnification Payments.


5.    Termination by Company for Cause. Company shall have the right at any time
to terminate the employment of the Employee for Cause. If Employee is terminated
for Cause, Employee's Base Salary and other benefits provided in Section 4
hereof shall terminate as of the effective date of termination and Employee
shall forfeit all rights to any other payments provided under this Agreement).
For purposes of this Agreement, "Cause" means:


(a)    Willful Failure to Perform Duties. The willful and substantial failure or
refusal of Employee (unless Employee shall be ill or disabled) to perform duties
assigned to Employee consistent with his executive position, which failure or
refusal is not remedied by Employee within thirty (30) days after written notice
of such failure or refusal from the Board or the Chief Executive Officer;


(b)    Material Breach of Fiduciary Duties. A material breach of Employee's
fiduciary duties to the Company (such as obtaining secret profits from the
Company), where such breach constituted an act or omission performed or made
willfully, in bad faith and without a reasonable belief that such act or
omission was within the scope of the Employee's employment hereunder;


(c)    Gross Negligence or Willful Misconduct. Gross negligence or willful
misconduct by Employee in the execution of Employee's professional duties which
is materially injurious to the Company; or


(d)    Illegal Conduct. Employee's engaging in illegal conduct (other than
traffic violations or other minor offenses) which results in a conviction of a
felony (or a no contest or nolo contendere plea thereto) which is not subject to
further appeal and which is materially injurious to the business or public image
of the Company.


6.    Termination by Employee.


        (a)     Good Reason. Employee may terminate this Agreement for Good
Reason at any time upon thirty (30) days' prior written notice to Company. "Good
Reason" shall exist upon the occurrence of any of the following events:


(i)    Duties Inconsistent with Those Contemplated Herein. The Company assigns
to Employee duties inconsistent with Employee's duties as contemplated under
this Agreement; excluding for this purpose an isolated action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Employee;


(ii)    Adverse Change in Duties. An adverse change in Employee's position as a
result of significant diminution in Employee's duties or responsibilities, other
than an isolated change not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Employee;


(iii)    Reduction in Compensation. The Company reduces the Base Salary of
Employee and/or target bonus opportunity under the Incentive Bonus Plan, other
than an isolated reduction not occurring in bad faith and which is not remedied
by the Company promptly after notice given by Employee or any redesign or
alteration of the Incentive Bonus Plan made by the Board to reflect new
corporate objectives, new measurement devices or current economic conditions;


(iv)    Relocation of Principal Office. The Company shall require Employee to
relocate Employee's principal office beyond a radius of fifty (50) miles from
Employee's principal office as of Effective Date (which principal office shall
be deemed to be located at 501 Riverside Avenue, Jacksonville, Florida 32202);
or


(v)    Company's Breach of Material Obligations. The Company fails to satisfy or
perform any of its material obligations set forth in this Agreement.


(b)    Rights and Obligations Upon Termination for Good Reason. In the event of
such termination for Good Reason: (1) the Company and Employee shall be released
from any and all further obligations under this Agreement, except those stated
in Sections 9 (Duties Upon Termination) and 10 (Restrictive Covenants) hereof;
and (2) Employee shall be entitled to the following severance benefits and
rights.


(i)    Payment. Company shall pay Employee an amount equal to his annual Base
Salary in effect immediately preceding his termination, plus the Employee's
target bonus in effect immediately preceeding his termination (collectively, the
“Cash Severance Payments”). The Cash Severance Payments shall be payable in
equal installments over a twelve (12) month period (the “Severance Payment
Period”), per the normal payroll practices of the Company, less applicable
payroll deductions. Each such payment shall be treated as a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as described in Treas. Reg. Section 1.409A-2(b)(2). The Cash Severance
Payments will be made only if Employee signs a valid general release of claims
against the Company and any of its agents or principals on a form provided by
the Company and if Employee complies with the terms of Sections 9 (Duties Upon
Termination) and 10 (Restrictive Covenants), provided, however, that the general
release of claims shall not include a release of relating to Employee’s rights
hereunder or any claims related to the vesting, exercisability, acceleration,
sale or valuation of Employee's Company stocks, stock options or restricted
stock.


(ii)    Benefits. The Company shall pay Employee the cost the Company would have
incurred had Employee continued group medical, dental, and hospitalization
coverage for himself and his eligible dependents under the group health plan(s)
sponsored by Company covering the Employee and his eligible dependents at the
time of the Employee’s termination of employment (the “Health Coverage”) for
twelve (12) months; provided, however, that (A) such Health Coverage shall be
provided at the same level of benefits as is generally available to similarly
situated employees and is subject to any modifications made to the same health
coverage provided to similarly situated employees, including but not limited to
termination of the group health plans sponsored by Company; (B) the Company
shall pay the excess of the COBRA cost of such coverage over the amount that
Employee would have had to pay for such coverage if he had remained employed
during the applicable twelve (12) month period and paid the active employee rate
for such coverage (the “Monthly COBRA Cost”); and (C) the time during which the
Employee receives the Health Coverage shall run concurrently with any period for
which the Employee is eligible to elect health coverage under COBRA. If Employee
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including self-employment and coverage
available to Employee’s spouse), the Company’s obligation to pay any portion of
the cost of health coverage as described herein shall cease, except as otherwise
provided by law. -In order to receive these benefits, Employee must sign a valid
general release of claims against the Company and any of its agents or
principals (as described in subsection 6(b)(i) above) and comply with the terms
of Sections 9 (Duties Upon Termination) and 10 (Restrictive Covenants).


(c)    Employee’s Failure to Renew Employment Term. A notice by Employee of a
non-renewal of the Employment Term pursuant to Section 3 hereof shall be deemed
to be a voluntary termination of employment by Employee without Good Reason as
of the end of the Employment Term, unless Employee has otherwise terminated this
Agreement for Good Reason pursuant to Section 6 hereof.


7.    Termination by Company Without Cause. Company may terminate this Agreement
without Cause (as defined in Section 5), upon thirty (30) days' prior written
notice to Employee. In the case of such termination by the Company, the Company
and Employee shall be released from any and all further obligations under this
Agreement, except those stated in Sections 9 (Duties Upon Termination) and 10
(Restrictive Covenants) herein, and Employee shall be entitled to the following
severance benefits and rights.


(a)    Payment. Company shall pay Employee an amount equal to the Cash Severance
Payments payable in equal installments over the Severance Payment Period, per
the normal payroll practices of the Company, less applicable payroll deductions.
Each such payment shall be treated as a separate payment for purposes of Section
409A of the Code, as described in Treas. Reg. Section 1.409A-2(b)(2). The Cash
Severance Payments will be made only if Employee signs a valid general release
of claims against the Company and any of its agents or principals on a form
provided by the Company and if Employee complies with the terms of Sections 9
(Duties Upon Termination) and 10 (Restrictive Covenants) herein; provided
however that the general release of claims shall not include a release of
relating to Employee’s rights hereunder or any claims related to the vesting,
exercisability, acceleration, sale or valuation of Employee's Company stocks,
stock options or restricted stock.


(b)    Benefits. The Company shall pay Employee the cost the Company would have
incurred had Employee continued Health Coverage for himself and his eligible
dependents at the time of the Employee’s termination of employment for twelve
(12) months; provided, however, that (A) such Health Coverage shall be provided
at the same level of benefits as is generally available to similarly situated
employees and is subject to any modifications made to the same health coverage
provided to similarly situated employees, including but not limited to
termination of the group health plans sponsored by Company; (B) the Company
shall pay the Monthly COBRA Cost; and (C) the time during which the Employee
receives the Health Coverage shall run concurrently with any period for which
the Employee is eligible to elect health coverage under COBRA. If Employee
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including self-employment and coverage
available to Employee’s spouse), the Company’s obligation to pay any portion of
the cost of health coverage as described herein shall cease, except as otherwise
provided by law. In order to receive these benefits, Employee must sign a valid
general release of claims against the Company and any of its agents or
principals (as described in subsection 7(a) above) and comply with the terms of
Sections 9 (Duties Upon Termination) and 10 (Restrictive Covenants).


(c)    Company’s Failure to Renew Employment Term. A notice by Company of a
non-renewal of the Employment Term pursuant to Section 3 hereof shall be deemed
an involuntary termination of Employee by the Company without Cause as of the
end of the Employment Term, but Employee may terminate at any time after the
receipt of such notice and shall be treated as if he was terminated without
Cause as of such date.


8.    Termination Upon Death or Disability. This Agreement shall terminate
automatically upon Employee's death or disability. For purposes of the
Agreement, Employee shall be deemed disabled if he is physically or mentally
unable to discharge his duties hereunder for a period of ninety (90) consecutive
days or one hundred twenty (l20) non-consecutive days in any one hundred eighty
(180) day period. In the event of Employee's death or disability, Employee's
Base Salary shall terminate as of the effective date of termination because of
death or disability, and the Company shall pay to Employee or his designated
beneficiary or estate the prorated portion (based on the effective date of his
termination) of the payment Employee would have received under the Incentive
Bonus Plan for the year of Employee's termination. Such payment shall be made at
the time the payment would have been made absent death or disability.


9.    Duties Upon Termination. In the event the employment of Employee is
terminated for any reason whatsoever, Employee shall deliver immediately to
Company all manuals, mailing lists, customer lists, advertising materials,
ledgers, supplies, equipment, checks, petty cash, Company credit cards, and all
other materials and records containing confidential information of any kind of
the Company or its affiliates that may be in Employee's possession or under his
control which belong to the Company or its affiliates or have been obtained from
the Company or its affiliates by the Employee, including any and all copies of
such items previously described in this section.


10.    Restrictive Covenants.


(a)    Acknowledgements. Subject to the limitations of reasonableness imposed by
law, Employee shall be subject to the restrictions set forth in this Section 10.


(b)    Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:


“Competitive Services” means the provision of services on behalf of any person
or entity principally engaged in the banking, commercial mortgage banking or
investment banking business in the capacity of a director, consultant or an
executive or officer at a senior level within such entity. For the avoidance of
doubt, providing legal services in the Restricted Territory during the
Restricted Period, subject to applicable ethical rules of conduct, shall not
constitute Competitive Services.
“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that may not
rise to the level of a Trade Secret under applicable law. “Confidential
Information” shall include, but is not limited to, financial plans and data
concerning the Company; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; customer
lists; customer files, data and financial information, details of customer
contracts; current and anticipated customer requirements; identifying and other
information pertaining to business referral sources; business acquisition plans;
and new personnel acquisition plans. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company. This definition shall not limit any
definition of “confidential information” or any equivalent term under applicable
law.
“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.
“Protected Customers” means any Person to whom the Company sold its products or
services or solicited to sell its products or services during the course of
Employee’s employment and (i) with whom Employee had business dealings on behalf
of the Company; (ii) for whom Employee supervised or coordinated the dealings
with the Company; or (iii) about whom Employee obtained Trade Secrets or
Confidential Information (as defined herein) as a result of his employment.


“Protected Employees” means employees of the Company who were employed by the
Company at any time during the course of Employee’s employment and (i) with whom
Employee had a supervisory relationship; (ii) with whom Employee worked or
communicated on a regular basis; or (iii) about whom Employee obtained Trade
Secrets or Confidential Information as a result of his association with the
Company.
“Restricted Period” means the duration of Employee’s employment with the Company
and a period of one (1) year from the termination of such employment for any
reason whatsoever.
“Restricted Territory” means the United States of America and any foreign
country or territory located within 100 miles of Jacksonville, Florida.


“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, source codes and object codes for
Company software, compilations, formulas, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans,
distribution lists or lists of actual or potential customers, advertisers or
suppliers, which is not commonly known by or available to the public and which
information: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Without limiting the foregoing, Trade Secret means any
item of confidential information that constitutes a “trade secret(s)” under
applicable common law or statutory law.
(c)    Restrictions on Disclosure and Use of Confidential Information and Trade
Secrets. Employee understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company, and may not be
converted to Employee’s own use. Accordingly, Employee hereby agrees that he
shall not, directly or indirectly, at any time during the Restricted Period,
reveal, divulge, or disclose to any Person not expressly authorized by the
Company any Confidential Information, and Employee shall not, directly or
indirectly, at any time during the Restricted Period, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company. Throughout the course of his employment and at all times
after the date that his employment terminates for any reason, Employee shall not
directly or indirectly transmit or disclose any Trade Secret to any Person, and
shall not make use of any such Trade Secret, directly or indirectly, for himself
or for others, without the prior written consent of the Company. The Parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Company’s rights or Employee’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.


Anything herein to the contrary notwithstanding, Employee shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Employee shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Employee.


(d)    Nonrecruitment of Protected Employees. Employee understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Employee’s own use. Accordingly, Employee hereby agrees that during the
Restricted Period, Employee shall not, without the prior written consent of the
Company, directly or indirectly, on Employee’s own behalf or as a Principal or
Representative of any Person, solicit or induce or attempt to solicit or induce
any Protected Employee to terminate his relationship with the Company or to
enter into a relationship with any other Person.


(e)    Nonsolicitation of Protected Customers. Employee understands and agrees
that the relationship between the Company and each of its Protected Customers
constitutes a valuable asset of the Company and may not be converted to
Employee’s own use. Accordingly, Employee hereby agrees that during the
Restricted Period, Employee shall not, without the prior written consent of the
Company, directly or indirectly, on Employee’s own behalf or as a Principal or
Representative of any Person, solicit, divert, take away or attempt to solicit,
divert or take away a Protected Customer for the purpose of providing services
similar to those provided by the Company.


(f)    Noncompetition. Employee hereby agrees that during the Restricted Period,
Employee will not, without prior written consent of the Company, directly or
indirectly, engage in, sell or otherwise provide Competitive Services within the
Restricted Territory on his own behalf or as a Principal or Representative of
any other Person; provided, however, that the parties acknowledge and agree the
provisions of this Section 10(f) shall not be deemed to prohibit the ownership
by Employee of not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.


(g)    Covenant to Return Property and Information. Employee agrees to return
all of the Company’s property within seven (7) days following the cessation of
his employment for any reason, or at any other time when a demand for such
property is made by the Company. Such property includes, but is not limited to,
the original and any copy (regardless of the manner in which it is recorded) of
all information provided by the Company to Employee, or which Employee has
developed or collected in the scope of Employee’s employment with the Company,
as well as all Company-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers; provided, however,
that Employee shall be entitled to retain a copy of this Agreement and any
documents relating to his income received from the Company or expenses incurred
on behalf of the Company or other information which pertains to his personal
income tax returns.


(h)    Remedies for Violation of Restrictive Covenants. The parties hereto
specifically acknowledge and agree that the covenants contained in this Section
10 (the “Restrictive Covenants”) are made and given by Employee in connection
with his continued employment with the Company and the goodwill associated
therewith and that the remedy at law for any breach of the foregoing would be
inadequate. In the event Employee breaches, or threatens to commit a breach of,
any of the Restrictive Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Employee from violating or threatening to violate
the Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court or tribunal of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Such right and remedy shall be independent of
any others and severally enforceable, and shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity. Employee agrees that the pendency of any claim whatsoever against the
Company shall not constitute a defense to the enforcement of any Restrictive
Covenant by the Company.


(i)    Severability. Employee acknowledges and agrees that each of the
Restrictive Covenants is reasonable and valid in time, scope of protected
activity, geographic area, and in all other respects. Each of the Restrictive
Covenants shall be considered and construed as separate and independent
covenants. Should any part or provision of any of the Restrictive Covenants be
held invalid, void or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or of this Section 10.


(j)    Reformation. If any portion of the Restrictive Covenants is found to be
invalid or unenforceable because the duration, the territory, or any other
provision thereof is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Employee in agreeing to the
Restrictive Covenants will not be impaired and the provision in question shall
be enforceable to the fullest extent of applicable law.


11.    Limitation of Benefits.


(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any benefit, payment or distribution by the Company
to or for the benefit of Employee (whether payable or distributable pursuant to
the terms of this Agreement or otherwise) (such benefits, payments or
distributions are hereinafter referred to as "Payments") would, if paid, be
subject to the excise tax (the "Excise Tax") imposed by Section 4999 of the
Code, then the aggregate present value of the Payments shall be reduced (but not
below zero) to an amount expressed in present value that maximizes the aggregate
present value of the Payments without causing the Payments or any part thereof
to be subject to the Excise Tax and therefore nondeductible by the Company
because of Section 280G of the Code (the "Reduced Amount"). For purposes of this
Section 11, present value shall be determined in accordance with Section
280G(d)(4) of the Code. The reduction of the Payments due hereunder, if
applicable, shall be made in such a manner as to maximize the economic present
value of all Payments actually made to Employee, determined by the Determination
Firm (as defined in Section 11(b) below) as of the date of the applicable change
in control using the discount rate required by Section 280G(d)(4) of the Code.


(b)    All determinations required to be made under this Section 11, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Employee (the "Determination Firm") which shall provide
detailed supporting calculations both to the Company and Employee within 15
business days of the receipt of notice from Employee that a Payment is due to be
made, or such earlier time as is requested by the Company. All fees and expenses
of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 11 ("Underpayment"), consistent with the calculations
required to be made hereunder. The Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Employee together with
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code, but no later than December 31 of the year after the year in which the
Underpayment is determined to exist.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 11 shall be
of no further force or effect.


12.    Entire Agreement. This Agreement sets forth the entire understanding
between the parties with respect to the terms of Employee's employment.
Notwithstanding the forgoing, the terms of the EverBank Profit Sharing and
Savings Plan (or any successor plan or plans) and any Option or Restricted Unit
Agreements relating thereto to which Employee is a party, and any other benefit
plans shall govern the subject matters thereof to the extent not specifically
provided otherwise herein. In the event of any inconsistency between any such
other agreement and this Agreement, the provisions of this Agreement shall
control. This Agreement cannot be amended except by a writing signed by both
parties.


13.    No Waiver. No waiver of any term or provision of this Agreement shall be
deemed to be a waiver of any subsequent breach of such term or provision of this
Agreement.


14.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida.


15.    Notices. Any notice which may be given, hereunder, shall be sufficient if
in writing and delivered to Employee at 9611 Todd Drive, Cincinnati, Ohio 45242,
and to the Company at 501 Riverside Avenue, Jacksonville, Florida 32202,
Attention: Mark Baum , Senior Vice President and Deputy General Counsel, or at
such place as either party by written notice designates. Notices shall be
effective upon receipt, unless delivery is refused, in which case notice shall
be effective on the date of such refusal.


16.    Heirs And Assigns. This Agreement may be assigned by Company only, and
shall be binding upon the parties hereto, their successors and heirs, wherever
the context admits or requires.


17.    Severability Clause. The parties agree that each provision of this
Agreement is severable and the invalidity or unenforceability of any one or more
of the provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, and this Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.


18.    Inducement or Coercion for Employment. Employee has executed this
Agreement without coercion by Company and pursuant to the advice of Employee's
own independent counsel, and no representations or inducements of any kind have
been made or provided by Company to obtain Employee's execution of this
Agreement other than those specifically contained in this written document.


19.    Disputes. Except as provided in Section10(h), any dispute relating to or
arising under or in connection with this Agreement shall be submitted to
mandatory arbitration in Duval County, Florida, in accordance with the
Commercial Rules of the American Arbitration Association then in effect, and
judgment upon the award rendered pursuant to such arbitration may be entered in
any court of competent jurisdiction. In addition to any damages awarded to
Employee by the arbitrators, Employee shall be entitled to an award of all fees
and expenses of arbitration, including costs and reasonable attorney's fees. If
Employee is entitled to be paid or reimbursed for any fees and expenses under
this Section 19, the amount reimbursable in any one calendar year shall not
affect the amount reimbursable in any other calendar year, and the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. Employee’s rights to payment or
reimbursement of expenses pursuant to this Section 19 shall expire at the end of
ten (10) yearsafter the date of termination and such rights shall not be subject
to liquidation or exchange for another benefit.
    
20.    Code Section 409A.


(a)    This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Code (“Section 409A”) and applicable advice and regulations issued
thereunder.


(b)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything herein to the contrary: (i) if at the time of the Employee’s
termination of employment with the Company, the Employee is a “specified
employee” as defined in Section 409A and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to the Employee) until the date
that is six (6) months following the Employee’s termination of employment with
the Company (or the earliest date as is permitted under Section 409A); (ii) if
any other payments of money or other benefits due to the Employee hereunder
could cause the application of an accelerated or additional tax under Section
409A, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board that does not cause such an accelerated or
additional tax; (iii) to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, the Employee shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payment shall be due to the Employee under this Agreement until
the Employee would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A; and (iv) each amount to be
paid or benefit to be provided to the Employee pursuant to this Agreement, which
constitute deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to the Employee under this Agreement shall be paid to the Employee
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to the Employee) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which the Employee would become
entitled to under the terms of this Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which the Employee remits the
related taxes. The Company shall consult with the Employee in good faith
regarding the implementation of the provisions of this Section 20(b); provided
that neither the Company nor any of its employees or representatives shall have
any liability to the Employee with respect to thereto.
(c)    Whenever in this Agreement the provision of payment or benefit is
conditioned on Employee’s execution and non-revocation of a waiver and release
of claims, such waiver and release must be executed, and all revocation periods
must have expired, within sixty (60) days after the date of termination of
Employee’s employment, but the Company may elect to commence payment at any time
during such sixty (60)-day period, provided, however, to the extent that the
payment or benefit is “deferred compensation” within the meaning of and subject
to Section 409A, such payment shall be made in the later year if the sixty
(60) day period spans two taxable years.




(signatures on following page)




    
IN WITNESS WHEREOF, the parties, hereto, have executed this Agreement as of the
day and year first above written.


EVERBANK FINANCIAL CORP






By:                            Date:                    
Robert M. Clements
Chairman and Chief Executive Officer






By:                            Date:                    
James R. Hubbard

-1-